 

Exhibit 10.2

 

STATUSED REVOLVING CREDIT SUPPLEMENT

 

THIS SUPPLEMENT to the Master Loan Agreement dated June 20, 2001 (the “MLA”), is
entered into as of February 11, 2003 between CoBANK, ACB (“CoBank”) and DAKOTA
GROWERS PASTA COMPANY, INC., Carrington, North Dakota (the “Company”), and
amends and restates the Supplement dated February 15, 2002 and numbered
E539S01A.

 

SECTION 1.  The Revolving Credit Facility.  On the terms and conditions set
forth in the MLA and this Supplement, CoBank agrees to make loans to the Company
during the period set forth below in an aggregate principal amount not to
exceed, at any one time outstanding, the lesser of $19,000,000.00 (the
“Commitment”), or the “Borrowing Base” (as calculated pursuant to the Borrowing
Base Report attached hereto as Exhibit A).  Within the limits of the Commitment,
the Company may borrow, repay and reborrow.

 

SECTION 2.  Purpose.  The purpose of the Commitment is to finance the inventory
and receivables referred to in the Borrowing Base Report.

 

SECTION 3.  Term.  The term of the Commitment shall be from February 25, 2003,
up to and including February 23, 2004, or such later date as CoBank may, in its
sole discretion, authorize in writing.

 

SECTION 4.  Interest.  The Company agrees to pay interest on the unpaid balance
of the loans in accordance with one or more of the following interest rate
options, as selected by the Company:

 

(A)   Weekly Quoted Variable Rate.  At a rate per annum equal at all times to
the rate of interest established by CoBank on the first Business Day of each
week.  The rate established by CoBank shall be effective until the first
Business Day of the next week.  Each change in the rate shall be applicable to
all balances subject to this option and information about the then current rate
shall be made available upon telephonic request.

 

(B)  Quoted Fixed Rate.  At a fixed rate per annum to be quoted by CoBank in its
sole discretion in each instance.  Under this option, rates may be fixed on such
balances and for such periods, as may be agreeable to CoBank in its sole
discretion in each instance.

 

The Company shall select the applicable rate option at the time it requests a
loan hereunder and may, subject to the limitations set forth above, elect to
convert balances bearing interest at the variable rate option to one of the
fixed rate options.  Upon the expiration of any fixed rate period, interest
shall automatically accrue at the variable rate option unless the amount fixed
is repaid or fixed for an additional period in accordance with the terms
hereof.  Notwithstanding the foregoing, unless CoBank otherwise consents in its
sole discretion in each instance, rates may not be fixed for periods expiring
after the maturity date of the loans.  In the event CoBank consents to one or
more balances being fixed for a period or periods extending beyond the maturity
date of the loans and the Commitment is not renewed, then each such balance
shall be due and payable on the last day of its fixed rate period and the
promissory note set forth below shall be deemed amended accordingly.  All
elections provided for herein shall be made telephonically or in writing and
must be received by 12:00 Noon Company’s local time.  Interest shall be
calculated on the actual number of days each loan is outstanding on the basis of
a year consisting of 360 days and shall be payable monthly in arrears by the
20th day of the following month.

 

SECTION 5.  Promissory Note.  The Company promises to repay the unpaid principal
balance of the loans on the last day of the term of the Commitment.  In addition
to the above, the Company promises to pay interest on the unpaid principal
balance of the loans at the times and in accordance with the provisions set
forth in Section 4 hereof.  This note replaces and supersedes, but does not
constitute payment of the indebtedness evidenced by, the promissory note set
forth in the Supplement being amended and restated hereby.

 

--------------------------------------------------------------------------------


 

SECTION 6.  Borrowing Base Reports, Etc.  The Company agrees to furnish a
Borrowing Base Report to CoBank at such times or intervals as CoBank may from
time to time request.  Until receipt of such a request, the Company agrees to
furnish a Borrowing Base Report to CoBank within 45 days after each month end
calculating the Borrowing Base as of the last day of the month for which the
Report is being furnished.  However, if no balance is outstanding hereunder on
the last day of such month, then no Report need be furnished.  Regardless of the
frequency of the reporting, if at any time the amount outstanding under the
Commitment exceeds the Borrowing Base, the Company shall immediately notify
CoBank and repay so much of the loans as is necessary to reduce the amount
outstanding under the Commitment to the limits of the Borrowing Base.

 

SECTION 7.  Letters of Credit.  In addition to loans and if agreeable to CoBank
in its sole discretion in each instance, the Company may utilize the Commitment
to open irrevocable letters of credit for its account.  Each letter of credit
shall reduce the amount available under the Commitment by the maximum amount
capable of being drawn thereunder.  The rights and obligations of the parties
with respect to each letter of credit will be governed by the Reimbursement
Agreement attached hereto as Exhibit B (which rights and obligations shall be in
addition to the rights and obligations of the parties hereunder and under the
MLA).  Notwithstanding the foregoing or any other provision hereof, the maximum
amount capable of being drawn under each letter of credit must be statused
against the Borrowing Base in the same manner as if it were a loan, and in the
event that (after repaying all loans) the maximum amount capable of being drawn
under the letters of credit exceeds the Borrowing Base, then the Company shall
immediately notify CoBank and pay to CoBank (to be held as cash collateral) an
amount equal to such excess.

 

SECTION 8.  Servicing Fee.  The Company agrees to pay to CoBank a servicing fee
on the average daily balance at the rate of 1/10 of 1% per annum (calculated on
a 360 day basis), payable quarterly in arrears by the 20th day following each
calendar quarter.

 

SECTION 9.  Amendment Fee.  In consideration of the amendment, the Company
agrees to pay to CoBank on the execution hereof, a fee in the amount of
$5,000.00.

 

SECTION 10.  Nonpatronage Designation.  That portion of the loan sold to another
financial institution shall be on a nonpatronage basis.  Hence, no patronage
shall be paid with respect to such portion of the loan.

 

 

IN WITNESS WHEREOF, the parties have caused this Supplement to be executed by
their duly authorized officers as of the date shown above.

 

CoBANK, ACB

DAKOTA GROWERS PASTA COMPANY,
INC.

 

 

 

By:

 

 

By:

/s/ Thomas Friezen

 

 

 

 

Title:

 

 

Title:

CFO

 

 

2

--------------------------------------------------------------------------------


 

CONSOLIDATING SUPPLEMENT

(Variable and Quoted Fixed Rate Term Loan)

 

THIS SUPPLEMENT to the Master Loan Agreement dated June 20, 2001 (the “MLA”), is
entered into as of February 11, 2003, between CoBANK, ACB (“CoBank”) and DAKOTA
GROWERS PASTA COMPANY, INC., Carrington, North Dakota (the “Company”), and
amends and restates the Supplement dated June 20, 2001 and numbered E539T01.

 

SECTION 1.  Term Loan.  As of the date hereof, CoBank’s obligations to extend
credit to the Company under this supplement has expired and the unpaid principal
balance of the loan is $5,390,000.00.

 

SECTION 2.  Interest.  The Company agrees to pay interest on the unpaid balance
of the loans in accordance with one or more of the following interest rate
options, as selected by the Company:

 

(A)  Weekly Quoted Variable Rate.  At a rate per annum equal at all times to the
rate of interest established by CoBank on the first Business Day of each week. 
The rate established by CoBank shall be effective until the first Business Day
of the next week.  Each change in the rate shall be applicable to all balances
subject to this option and information about the then current rate shall be made
available upon telephonic request.

 

(B)  Quoted Fixed Rate.  At a fixed rate per annum to be quoted by CoBank in its
sole discretion in each instance.  Under this option, rates may be fixed on such
balances and for such periods, as may be agreeable to CoBank in its sole
discretion in each instance.

 

The Company shall select the applicable rate option at the time it requests a
loan hereunder and may, subject to the limitations set forth above, elect to
convert balances bearing interest at the variable rate option to one of the
fixed rate options.  Upon the expiration of any fixed rate period, interest
shall automatically accrue at the variable rate option unless the amount fixed
is repaid or fixed for an additional period in accordance with the terms
hereof.  Notwithstanding the foregoing, unless CoBank otherwise consents in its
sole discretion in each instance, rates may not be fixed for periods expiring
after the maturity date of the loans.  In the event CoBank consents to one or
more balances being fixed for a period or periods extending beyond the maturity
date of the loans and the Commitment is not renewed, then each such balance
shall be due and payable on the last day of its fixed rate period and the
promissory note set forth below shall be deemed amended accordingly.  All
elections provided for herein shall be made telephonically or in writing and
must be received by 12:00 Noon Company’s local time.  Interest shall be
calculated on the actual number of days each loan is outstanding on the basis of
a year consisting of 360 days and shall be payable monthly in arrears by the
20th day of the following month.

 

SECTION 3.  Promissory Note.  The Company promises to repay the loan as
follows:  (1) in seven equal, consecutive quarterly installments of $685,000.00,
with the first such installment due on March 31, 2003, and the last such
installment due on September 30, 2004; and (2) followed by a final installment
in an amount equal to the remaining unpaid principal balance of the loans on
December 31, 2004.  If any installment due date is not a day on which CoBank is
open for business, then such installment shall be due and payable on the next
day on which CoBank is open for business. In addition to the above, the Company
promises to pay interest on the unpaid principal balance of the loan in
accordance with the rate options and at the times set forth above.  This note
replaces and supersedes, but does not constitute payment of the indebtedness
evidenced by, the promissory note set forth in the Supplement being amended and
restated hereby.

 

SECTION 4.  Prepayment.  The Loan may be prepaid in whole or in part on one
CoBank business day’s prior written notice. Unless otherwise agreed, all
prepayments will be applied to principal installments in the inverse order of
their maturity and to such balances, fixed or variable, as CoBank shall specify.

 

3

--------------------------------------------------------------------------------


 

SECTION 5.  Agency Fee.  The Company agrees to pay to CoBank an agency fee on
the average daily balance at the rate of 1/10 of 1% per annum (calculated on a
360 day basis), payable quarterly in arrears by the 20th day following each
calendar quarter.

 

IN WITNESS WHEREOF, the parties have caused this Supplement to be executed by
their duly authorized officers as of the date shown above.

 

CoBANK, ACB

DAKOTA GROWERS PASTA COMPANY,
INC.

 

 

 

By:

 

 

By:

/s/ Thomas Friezen

 

 

 

 

Title:

 

 

Title:

CFO

 

 

4

--------------------------------------------------------------------------------


 

CONSOLIDATING SUPPLEMENT

(Variable and Quoted Fixed Rate Term Loan)

 

THIS SUPPLEMENT to the Master Loan Agreement dated June 20, 2001 (the “MLA”), is
entered into as of February 11, 2003, between CoBANK, ACB (“CoBank”) and DAKOTA
GROWERS PASTA COMPANY, INC., Carrington, North Dakota (the “Company”), and
amends and restates the Supplement dated June 20, 2001 and numbered E539T02.

 

SECTION 1.  Term Loan.  As of the date hereof, CoBank’s obligations to extend
credit to the Company under this supplement has expired and the unpaid principal
balance of the loan is $4,875,000.00.

 

SECTION 2.  Interest.  The Company agrees to pay interest on the unpaid balance
of the loans in accordance with one or more of the following interest rate
options, as selected by the Company:

 

(A)  Weekly Quoted Variable Rate.  At a rate per annum equal at all times to the
rate of interest established by CoBank on the first Business Day of each week. 
The rate established by CoBank shall be effective until the first Business Day
of the next week.  Each change in the rate shall be applicable to all balances
subject to this option and information about the then current rate shall be made
available upon telephonic request.

 

(B)  Quoted Fixed Rate.  At a fixed rate per annum to be quoted by CoBank in its
sole discretion in each instance.  Under this option, rates may be fixed on such
balances and for such periods, as may be agreeable to CoBank in its sole
discretion in each instance.

 

The Company shall select the applicable rate option at the time it requests a
loan hereunder and may, subject to the limitations set forth above, elect to
convert balances bearing interest at the variable rate option to one of the
fixed rate options.  Upon the expiration of any fixed rate period, interest
shall automatically accrue at the variable rate option unless the amount fixed
is repaid or fixed for an additional period in accordance with the terms
hereof.  Notwithstanding the foregoing, unless CoBank otherwise consents in its
sole discretion in each instance, rates may not be fixed for periods expiring
after the maturity date of the loans.  In the event CoBank consents to one or
more balances being fixed for a period or periods extending beyond the maturity
date of the loans and the Commitment is not renewed, then each such balance
shall be due and payable on the last day of its fixed rate period and the
promissory note set forth below shall be deemed amended accordingly.  All
elections provided for herein shall be made telephonically or in writing and
must be received by 12:00 Noon Company’s local time.  Interest shall be
calculated on the actual number of days each loan is outstanding on the basis of
a year consisting of 360 days and shall be payable monthly in arrears by the
20th day of the following month.

 

SECTION 3.  Promissory Note.  The Company promises to repay the loan as
follows:  (1) in seven equal, consecutive quarterly installments of $625,000.00,
with the first such installment due on March 31, 2003, and the last such
installment due on September 30, 2004; and (2) followed by a final installment
in an amount equal to the remaining unpaid principal balance of the loans on
December 31, 2004.  If any installment due date is not a day on which CoBank is
open for business, then such installment shall be due and payable on the next
day on which CoBank is open for business. In addition to the above, the Company
promises to pay interest on the unpaid principal balance of the loan in
accordance with the rate options and at the times set forth above.  This note
replaces and supersedes, but does not constitute payment of the indebtedness
evidenced by, the promissory note set forth in the Supplement being amended and
restated hereby.

 

SECTION 4.  Prepayment.  The Loan may be prepaid in whole or in part on one
CoBank business day’s prior written notice. Unless otherwise agreed, all
prepayments will be applied to principal installments in the inverse order of
their maturity and to such balances, fixed or variable, as CoBank shall specify.

 

SECTION 5.  Agency Fee.  The Company agrees to pay to CoBank an agency fee on
the average daily balance at the rate of 1/10 of 1% per annum (calculated on a
360 day basis), payable quarterly in arrears by the 20th day following each
calendar quarter.

 

5

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have caused this Supplement to be executed by
their duly authorized officers as of the date shown above.

 

CoBANK, ACB

DAKOTA GROWERS PASTA COMPANY,
INC.

 

 

 

By:

 

 

By:

/s/ Thomas Friezen

 

 

 

 

Title:

 

 

Title:

CFO

 

 

6

--------------------------------------------------------------------------------